Title: To Thomas Jefferson from Simon Snyder, 23 December 1808
From: Snyder, Simon
To: Jefferson, Thomas


                  
                     Sir,
                     Lancaster Decembr. 23rd. 1808
                  
                  In compliance with a Resolution of the Senate, & House of Representatives of the Commonwealth of Pennsylvania, passed this day, I have the honor of transmitting to you, certain resolutions with a request that you will be pleased to lay them before the Congress of the United States—
                  Accept assurances of high consideration & esteem
                  
                     Simon Snyder
                     
                  
               